325 F.2d 1020
UNITED STATES of America, Appellee,v.FIRST NATIONAL CITY BANK, Appellant, andOmar, S.A., a Uruguayan corporation, Lazard Freres & Co., Lehman Brothers, Belgian-American Banking Corp., Belgian-American Bank and Trust Co., and First National City Trust Co., Defendants.
No. 196.
Docket 27980.
United States Court of Appeals Second Circuit.
Argued October 18, 1963.
Decided January 13, 1964.

Louis F. Oberdorfer, Asst. Atty. Gen., Dept. of Justice, Washington, D. C. (Harold C. Wilkenfeld, Michael A. Mulroney and Timothy B. Dyk, Attys., Dept. of Justice, Robert M. Morgenthau, U. S. Atty., for the Southern District of New York, Robert Arum and Stephen Charnas, Asst. U. S. Attys. on the brief), for appellee.
Henry Harfield, New York City (Shearman & Sterling, Herman E. Compter and John E. Hoffman, Jr., New York City, on the brief), for appellant.
Milbank, Tweed, Hadley & McCloy, New York City (Roy C. Haberkern, Jr., and Isaac Shapiro, New York City, of counsel), for The Chase Manhattan Bank.
Breed, Abbott & Morgan, New York City (Edward J. Ross, New York City, of counsel), for The First National Bank of Boston.
Meyer, Kissel, Matz & Seward, New York City (Lester Kissel, New York City, of counsel), for Bank of America Nat. Trust and Savings Assoc., as amici curiae.
Before LUMBARD, Chief Judge, CLARK, WATERMAN, MOORE, FRIENDLY, SMITH, HAYS and MARSHALL, Circuit Judges.
PER CURIAM.


1
The court having sat in banc to hear the appeal, with the exception of Judge Kaufman who did not participate, and due deliberation having been had thereon, Judges Lumbard, Waterman, Moore, and Friendly vote to reverse the order of the district court for the reasons set forth in Judge Moore's opinion reported at 321 F.2d 14, and Judges Smith, Hays, and Marshall vote to affirm for the reasons set forth in Judge Hays' opinion reported at 321 F.2d 25.1 The order of the district court, reported at 210 F. Supp. 773 (1962), is accordingly reversed.


2
Upon application therefor, the court will grant a stay, pursuant to Rule 28(c), pending application for certiorari to the Supreme Court of the United States.



Notes:


1
 Prior to his death Judge Clark had indicated his intention to vote for affirmance